Citation Nr: 0412250	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-13 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation based 
upon service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from March 1956 to February 1960.  
He died on November [redacted], 2001.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

According to the veteran's death certificate, he died in a 
hospital, the Birmingham Medical Center East.  Although 
records have been obtained from various physicians who 
treated the veteran prior to his terminal hospital stay, the 
hospital records reflecting his terminal hospitalization have 
not been obtained for review by adjudicators.  These records 
are pertinent to the issue of service connection for the 
cause of his death, and must be obtained prior to further 
review.

The appellant claims that the veteran's death may be related 
to asbestos exposure during his naval service.  Review of the 
veteran's service personnel records reflect that he had sea 
service on board the USS Conway, DDE 508, as a gunners' mate 
from June 1956 to March 1958.  

	There is no presumption of asbestos exposure solely from 
shipboard service.  Dyment v. West,13 Vet. App. 141 (1999) .  
However, VA is required to consider and follow the procedures 
set forth in provisions of paragraph 7.21 in Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1.  See Manual M21-1), Part VI, (February 5, 2004, M21-1, 
Part VI, Change 110) pertaining to claims involving asbestos-
related diseases. 

Review of the record reveals an apparent inconsistency in the 
medical facts regarding the primary site of the veteran's 
cancer.  According to a pathology report dated in November 
2001, pathological examination of a left breast mass revealed 
gynecomastia.  The pathologist specifically commented that 
"Adenocarcimona, specifically tumor such as was seen in the 
previous left hip lesion (HME12001-4251) is not identified."  
However, a handwritten notation in the claims file, which is 
signed by an otherwise unspecified Medical Officer, includes 
reference to the November 2001 pathology report, but reflects 
that the Medical Officer concluded that the veteran did in 
fact have adenocarcinoma of the left breast, and that the 
left breast represented the primary tumor.  Upon remand, 
further medical evidence and/or opinion must be obtained in 
order to more precisely identify the site of the veteran's 
primary tumor.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  After securing the necessary release, 
the RO should obtain complete records 
reflecting the veteran's terminal 
hospitalization from the hospital and 
from the physicians associated with his 
care, if the hospital cannot provide 
complete records.  

2.  The RO should accomplish evidentiary 
development in accordance with the 
Adjudication Procedure Manual M21-1, to 
ascertain whether the veteran had pre-
service or post-service occupational or 
other asbestos exposure.  

3.  The RO should accomplish evidentiary 
development pertaining to the medical 
questions in this case, in accordance 
with the Adjudication Procedure Manual 
M21-1, specifically, to identify the 
primary site of the veteran's cancer and 
whether it is as likely as not or less 
likely than not that the veteran's cancer 
may be related to asbestos exposure 
during service.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.




		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


